1

2                                                                    The Honorable Thomas S. Zilly

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
9

10
      PABLO ESTERSON, as attorney-in-fact             CASE NO: 2:19-cv-00162-TSZ
11
      for LILA GRACIELA KOHN GALE,
12                                Plaintiff,          STIPULATION TO CONTINUE EXPERT
                  vs.                                 REBUTTAL DISCLOSURE DEADLINE
13                                                    AND ORDER
      HOLLAND AMERICA LINE-USA INC.;
14    HOLLAND AMERICA LINE INC.;                      [Fed. Rules Civ. Proc. 26(a)(2)(D)(Ii)]
      HOLLAND AMERICA LINE N.V. LLC;
15    and HAL ANTILLEN N.V.,
                                  Defendants.
16

17
                   Plaintiff PABLO ESTERSON, as attorney-in-fact for LILA GRACIELA KOHN GALE,
18
     and Defendants HOLLAND AMERICA LINE-USA INC.; HOLLAND AMERICA LINE INC.;
19
     HOLLAND AMERICA LINE N.V. LLC; and HAL ANTILLEN N.V., by and through their
20 respective counsel, hereby stipulate as follows:

21
     //
22

23 //



                                                                    FLYNN, DELICH & WISE LLP
          Stipulation to Continue Expert Disclosure                       ATTORNEYS AT LAW
          Deadline And Order                                            1420 5th Avenue, Suite 3358
                                                                            Seattle, WA 98101
          (Case No: 2:19-cv-00162-TSZ) Page - 1                               (206) 258-6311
               1.      The parties exchanged expert disclosures as ordered by the court on
1
                       September 16, 2019.
2

3              2.      Rebuttal disclosures are due under FRCP 26(a)(2)(D)(ii) on October 16, 2019.

4              3.      Due to the complexity of the disclosed reports and additional documents

5                      required to be considered (which the parties are cooperating to exchange)

6                      additional time is required for rebuttal disclosures.

7              4.      The parties therefore respectfully request and agree that that the time for

8                      rebuttal expert disclosures in response to the September 16, 2019 expert

9                      disclosures under FRCP 26(a)(2)(D)(ii) be extended 2 weeks until October 30,

10                     2019.

11             5.      The requested continuance will not impact completion of expert depositions by

12                     the discovery cutoff of December 16, 2019.

13

14             IT IS SO STIPULATED.
15
     Date: September 26, 2019                      By: /s/ Thomas Graham
16                                                   Thomas Scolaro (FBN 178276)
                                                     scolaro@leesfield.com
17                                                   Thomas D. Graham (FBN 89043)
                                                     graham@leesfield.com
18                                                   LEESFIELD SCOLARO, P.A.
                                                     2350 South Dixie Highway
19                                                   Miami, Florida 33133
                                                     Telephone: 305-854-4900
20                                                   Facsimile: 305-854-8266
                                                     ATTORNEYS FOR PLAINTIFF
21
     ///
22
     ///
23



                                                                       FLYNN, DELICH & WISE LLP
      Stipulation to Continue Expert Disclosure                              ATTORNEYS AT LAW
      Deadline And Order                                                   1420 5th Avenue, Suite 3358
                                                                               Seattle, WA 98101
      (Case No: 2:19-cv-00162-TSZ) Page - 2                                      (206) 258-6311
1

2    Date: September 26, 2019                     By: /s/ Edwin S. Budge
                                                     Edwin S. Budge
3                                                    705 2nd Avenue, Suite 910
                                                     Seattle, WA 98104
4                                                    Telephone: 206-624-3060
                                                     Email: ed@budgeandheipt.com
5                                                    Co-Counsel for Plaintiff

6
     Date: September 26, 2019                     By: s/Nicholas S. Politis
7
                                                      Nicholas S. Politis, WSBA #50375
8                                                     Flynn, Delich & Wise LLP
                                                      1420 5th Avenue, Suite 3358
9                                                     Seattle, WA 98101
                                                      Telephone: (206) 258-6311
10                                                    Email: nicholasp@fdw-law.com
                                                      Attorneys for Defendants
11

12

13             APPROVED AND SO ORDERED:

14
     Dated: October 3, 2019


                                                        A
15

16
                                                        Thomas S. Zilly
17
                                                        United States District Judge
18

19

20

21

22

23



                                                                FLYNN, DELICH & WISE LLP
      Stipulation to Continue Expert Disclosure                       ATTORNEYS AT LAW
      Deadline And Order                                            1420 5th Avenue, Suite 3358
                                                                        Seattle, WA 98101
      (Case No: 2:19-cv-00162-TSZ) Page - 3                               (206) 258-6311
